Citation Nr: 0314279	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for hypertension with 
chronic renal insufficiency, evaluated as 10 percent 
disabling prior to March 24, 1997, and 30 percent disabling 
from March 24, 1997.

4.  Entitlement to service connection for a disability 
manifested by chest pain and breathing problems.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Columbia, South Carolina RO.  This case was before the Board 
in June 1998 and August 2000 when it was remanded for 
additional development.  

An October 2001 examination report raises the issue of 
entitlement to service connection for a left knee disability 
as secondary to the veteran's service-connected right knee 
disability.  This issue has not been considered by the RO.  
Therefore, it is referred to the RO for appropriate action.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the veteran's claims for increased ratings for 
his service-connected right knee disability, lumbosacral 
strain and hypertension with chronic renal insufficiency, the 
Board notes that although the RO informed the veteran 
generally of the VCAA in various letter, there is nothing in 
the record which satisfies the notification requirements of 
the VCAA.  

With regard to the veteran's claim for service connection for 
a disability manifested by chest pain and breathing problems, 
the Board notes that by letter dated August 19, 2002, the RO 
attempted to comply with the notification requirements of the 
VCAA by informing the veteran of the evidence and information 
needed to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide in obtaining evidence and information on his 
behalf.  In this letter, the RO also informed the veteran 
that he would be afforded a period of 60 days in which to 
submit the additional evidence and information and that his 
claim would be decided on the current record if the requested 
evidence and information were not received within the 60 days 
allotted.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that the provisions of 38 C.F.R. § 19.9(a) 
authorizing the Board to render a determination not less than 
30 days after notice of the development has been sent to the 
appellant are invalid because they conflict with the 
provisions of 38 U.S.C.A. § 5103, which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran has not been 
afforded the one year period in which to submit the evidence 
and information requested by the RO, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information in support of his claim 
for service connection for a disability manifested by chest 
pain and breathing problems. 

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claims, any evidence and information that 
he should provide, and the assistance 
that the RO will provide in obtaining 
evidence and information on his behalf.  
He should also be informed that any 
evidence and information provided in 
response to the letter must be received 
within one year of the date of the RO's 
letter.

2.  The RO should attempt to obtain any 
pertinent evidence and information 
identified, but not provided, by the 
veteran.

3.  The RO should undertake any other 
development required to comply with the 
requirements of the VCAA and the 
implementing regulations, to include 
providing the veteran with appropriate 
examinations, if deemed necessary, after 
all record development has been 
completed.

4.  When all required development has 
been completed, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 

(CONTINUED ON NEXT PAGE)




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



